IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSS RIVIELLO,

Plaintiff, :

V. : 3:19-CV-0510
(JUDGE MARIANI)

CHASE BANK USA, N.A.,
and JOHN DOES 1-10,
and CORPORATIONS X, Y, Z,

Defendants.

ORDER

 

AND NOW, THIS 4TH DAY OF MARCH, 2020, for the reasons set forth in this
Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT
Defendant's Motion to Dismiss Plaintiffs Amended Complaint (Doc. 8) is GRANTED, and
Plaintiffs Amended Complaint is DISMISSED WITHOUT LEAVE TO AMEND. The Clerk of

Court is directed to CLOSE this case.

 

 

Robert D/ INegiant”
United States District Judge
